Citation Nr: 0316326	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-04 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
tonsillitis.  

2.  Entitlement to service connection for a pulmonary 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1943 
to January 1946.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  In an April 2001 remand, the Board 
requested additional development pertaining to the above-
listed issues, and to the issue of entitlement to service 
connection for a right elbow disability.  

In an October 2002 rating decision, the RO granted service 
connection for traumatic arthritis of the right elbow and 
assigned a 10 percent rating.  As the appellant has not filed 
a notice of disagreement with the rating assigned for his 
right elbow disability, there is no issue with respect to a 
right elbow disability currently before the Board.  


FINDINGS OF FACT

1.  Hypertrophic tonsils were noted at the appellant's 
entrance into military service and are not shown to have 
undergone a significant and permanent increase in severity 
during service.  

2.  Residuals of tonsillitis are not currently shown.  

3.  Pneumonia is not shown to have been present in service.  

4.  The appellant is not shown to have a pulmonary disorder 
that was present in service, or that is otherwise related to 
service.  



CONCLUSIONS OF LAW

1.  Residuals of tonsillitis were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303(d), 3.306 (2002).  

2.  A pulmonary disorder was not incurred in or aggravated by 
military service, nor may bronchiectasis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the July 1999 and 
October 2002 rating decisions, the October 1999 statement of 
the case, and the July 2000, August 2000, and November 2002 
supplemental statements of the case of the evidence necessary 
to substantiate his claims of entitlement to service 
connection for residuals of tonsillitis and a pulmonary 
disorder, and of the applicable laws and regulations.  In 
September 2001, the RO sent the appellant notification about 
the VCAA, which informed him of what evidence was necessary 
from him in order for VA to grant his claims.  It informed 
him that it would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  Additionally, along with a copy of the July 1999 
rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with a VA examination in May 2002.  
The appellant has not identified any additional records that 
may still be outstanding.  The Board notes that the appellant 
and his spouse presented testimony regarding his claims at a 
Regional Office hearing held in May 2000.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and bronchiectasis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

I.  Residuals of Tonsillitis

The appellant asserts that he had severe tonsillar disability 
at the time of his January 1946 separation from military 
service, which necessitated a tonsillectomy three months 
later, in April 1946.  

Service medical records reveal that the appellant exhibited 
hypertrophic tonsils almost immediately following his October 
1943 induction.  While receiving treatment in December 1943 
for a left elbow dislocation, the appellant was noted to have 
an acute tonsillar infection.  Acute tonsillitis was 
diagnosed in January 1944, when the appellant's tonsils were 
noted to be inflamed during treatment for cold symptoms.  A 
notation, five days later, indicated that the inflammation 
had subsided, and examination on the sixth day was 
essentially negative.  At his January 1946 separation medical 
examination, the appellant's tonsils were hypertrophic.  

In an October 1999 statement, the appellant's spouse 
indicated that the appellant had undergone a tonsillectomy in 
April 1946, but she stated that the hospital, in response to 
a request for those records, had responded that they had no 
records going back to 1946.  

The appellant indicated in October 1999 that his tonsils had 
been bad when he left military service in January 1946, but 
that he had waited until April 1946 to undergo a 
tonsillectomy.  He further stated that the physician who had 
performed the operation was dead.  

At a May 2000 Regional Office hearing, the appellant 
testified that he had received sick call treatment on several 
occasions for tonsillitis and that he had had his tonsils 
removed shortly after service.   

Private and VA medical records since service do not show any 
treatment or finding for residuals of tonsillitis.  The 
examiner at a May 2002 VA respiratory examination indicated 
that the appellant had no complaints, residual dysfunction, 
or symptoms attributable to tonsillitis or a tonsillectomy.   

The evidence shows that hypertrophic tonsils were exhibited 
within days of the veteran's service entry; he was treated 
for a short episode of tonsillitis in January 1944; and he 
left service in January 1946 with hypertrophic tonsils.  The 
Board finds, however, that the tonsillitis in service was an 
acute infection, resolving without residuals.  The medical 
evidence of record does not show any treatment or finding of 
tonsillar disability in more than 50 years, and the May 2002 
VA examination noted that the appellant had no complaint, 
residuals, or symptoms attributable to either tonsillitis or 
a tonsillectomy.  The veteran does not have current 
disability related to the tonsillitis or residuals of a 
tonsillectomy.  In the absence of any current tonsil 
disability that can be related to service, service connection 
is not warranted for residuals of tonsillitis.  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has residuals of 
tonsillitis that are related to his military service, he has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has residuals of 
tonsillitis that are related to military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  A Pulmonary Disorder

The appellant argues that his current pulmonary disability is 
related to pneumonia that that he claims he was treated for 
while hospitalized in January 1944.  He contends that a chest 
X-ray at separation had revealed "something," and that 
scarring changes in the lung (left) shown on recent chest X-
rays is evidence of the pneumonia that was present in 
service.  

Service medical records show no complaint, finding, or 
treatment for any pulmonary disability, including pneumonia.  
At the January 1946 separation examination, the appellant's 
lungs were noted to be normal, and the chest X-ray was 
negative.  

Postservice medical records show that a chest X-ray taken 
during the appellant's June 1996 hospitalization for cardiac 
evaluation provided the earliest indication of any pulmonary 
problems.  That X-ray revealed a slight emphysematous change 
and some calcification in the left apex, which was diagnosed 
as mild chronic obstructive pulmonary disease without any 
acute finding.  

Private and VA chest X-rays and computerized tomography (CT) 
scans between 1997 and 1999 revealed persistent small 
loculated left pleural effusion with adjacent areas of 
nodularity in the left lung base that remained unchanged.  An 
October 1997 CT scan reported that both lungs showed changes 
consistent with emphysema, while a December 1999 VA chest X-
ray report noted air space disease in the posterior segment 
of the left upper lobe that was considered to be most likely 
pneumonia.  

Private medical records from J. N. Evans, M.D., show that the 
appellant was treated for a recurrent cough and mild dyspnea 
in July 1997.  It was noted at that time that a June 1997 
chest X-ray had revealed an abnormal density at the left 
base, that a subsequent CT scan of the chest had revealed a 
left pleural effusion and two left lower lung nodular-type 
densities, and that the appellant had experienced fairly mild 
dyspnea intermittently since undergoing a coronary artery 
bypass graft the year before.  The appellant reported that he 
had smoked a pack of cigarettes a day for 25 years prior to 
quitting 25 years ago, that he had had pneumonia more than 50 
years before, and that he had no emphysema, asthma, or 
previous known malignancy.  Subsequently dated records from 
Dr. Evans show that the appellant was diagnosed with stable 
pulmonary nodules and pleural effusions in 1997 and 1998, and 
that he received occasional treatment for scant hemoptysis 
between July 1997 and December 1998.  He was hospitalized in 
December 1999 after the hemoptysis had become more 
significant in November 1999.  The December 1999 diagnosis 
was that the hemoptysis was of unclear etiology and that 
acute bronchitis was suspected.  A December 1999 chest X-ray 
showed infiltrates in the left lobe and chronic left apical 
and left pleural scarring.  A February 2000 record noted that 
the hemoptysis was resolved and considered to be due to some 
degree of bronchiectasis and acute bronchitis.  Records dated 
in April 2000 and July 2000 noted acute bronchitis.  

At the May 2000 RO hearing, the appellant testified that he 
had received treatment for pneumonia during hospitalization 
in late 1943 and early 1944, and that he kept getting sent 
back for chest X-rays, which showed something that the 
medical personnel would not reveal to him.  In questioning 
the appellant at the hearing, the hearing officer stated that 
"[Y]our service medical records, as you know, do show that 
you had pneumonia in service."  

The appellant underwent a VA respiratory examination in May 
2002.  The examiner noted in his report that the appellant 
had provided a history of hospitalization for one week in 
January 1944 for treatment of pneumonia, the symptoms of 
which had included hemoptysis.  The appellant's current 
complaints consisted of dyspnea on moderate exertion, such as 
walking one block or climbing one flight of stairs, and 
reduced ability to work in the yard since 1977.  He did not 
complain of fever, night sweats, weight loss, or hemoptysis, 
and he indicated that he had not had any further history of 
pneumonia in the past 50 years.  The examiner discussed the 
chronological events involving the appellant's pulmonary 
problems since 1997, including the chest X-ray and CT scan 
findings for the past five years, and he noted the 
appellant's long history of smoking prior to quitting 30 
years ago.  The examiner stated that the structural 
abnormalities (scarring, calcification, and nodulation of the 
left upper and lower lobes), shown by the chest X-rays and CT 
scans, were most likely related to the pneumonia in service, 
as there had been no intercurrent pneumonia in the 50 years 
since discharge.  Functional impairment was noted to be 
subjective dyspnea on exertion, while, objectively, pulmonary 
function tests were normal.  The examiner opined that, 
therefore, the best assessment of the appellant's pneumonia 
and pneumonia in service appeared to be that the scarring of 
the lung was more likely related to pneumonia than not, but 
that there was no objective quantifiable dysfunction shown by 
the pulmonary function tests.  

In an October 2002 addendum to his May 2002 examination 
report, the VA physician indicated that he had re-reviewed 
the appellant's claims file and had noted that while he had 
been hospitalized in November 1943 for treatment of an elbow 
injury, which had lasted one month, there was no admission 
for treatment of pneumonia as had been previously described 
by the appellant.  The physician indicated that he had even 
called the appellant regarding the claimed incident of 
pneumonia in service and the appellant had stated he had been 
re-admitted in late December 1943 or early January 1944, 
within days of his first discharge, for treatment of 
pneumonia.  The physician noted, however, that he was unable 
to verify the appellant's story from the service medical 
records, and, therefore, was unable to offer any positive 
opinion as to the cause of the scarring of the left lung, 
since the appellant claimed he had not had pneumonia since 
service.  The examiner indicated that the scarring, 
calcification, and nodulation in the left lung were 
suggestive of a previous infection process such as pneumonia, 
but that in the absence of objective medical evidence of 
admission for pneumonia, "non-service connection with 
pneumonia could be made."  

After carefully reviewing the evidence presented with regard 
to the claim for service connection for a pulmonary 
disability, the Board finds that, notwithstanding the 
misstatement from the hearing officer at the appellant's May 
2000 Regional Office hearing to the effect that the 
appellant's service medical records showed he had pneumonia 
in service, there is no competent medical evidence showing 
that the appellant was treated for pneumonia, or any other 
pulmonary disability, during service, or for many years 
thereafter.  The initial manifestation of a pulmonary 
disability is shown to have occurred in 1996, 50 years after 
service.  

The Board also notes that there is no competent medical 
evidence linking the appellant's current pulmonary complaints 
and abnormal findings in the left lung to service.  While a 
VA physician initially concluded in May 2002 that the 
appellant's current structural left lung abnormalities were 
most likely related to the inservice pneumonia reported by 
the appellant, the record indicates that this was based on 
the veteran's history of having had pneumonia in service, a 
history that is not supported by the medical record.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and inaccurate history.  See Reonal v. Brown, 5 
Vet.App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  The Board notes 
that the VA physician reversed himself in his October 2002 
addendum to the May 2002 report, after reviewing the service 
medical records and noting that there was no objective 
evidence that the appellant had had pneumonia in service.  
The physician stated in August 2002 that he was unable to 
render a positive opinion as to the etiology of the scarring 
of the left lung in the absence of objective medical evidence 
of treatment for pneumonia, either in service or thereafter.   

Hence, in the absence of competent evidence that shows (1) 
the presence of a pulmonary disability, including pneumonia, 
in service or until many years later and (2) a linkage 
between the appellant's current pulmonary disability and 
service, the Board finds that service connection is not 
warranted for a pulmonary disorder.  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has a pulmonary 
disorder that began during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a pulmonary disorder 
that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection is denied for residuals of tonsillitis and 
a pulmonary disorder.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

